 


114 HRES 780 EH: Urging respect for the constitution of the Democratic Republic of the Congo in the democratic transition of power in 2016.
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 780 
In the House of Representatives, U. S.,

November 15, 2016
 
RESOLUTION 
Urging respect for the constitution of the Democratic Republic of the Congo in the democratic transition of power in 2016. 
 
 
Whereas given its size, location, and diverse economy, the United States has deep interests in the democratic stability of the Democratic Republic of the Congo (DRC);  Whereas from 1996 to 2006, more than 3,000,000 people died in the DRC as a result of internal and regional wars, and significant violence persists in the Eastern Congo; 
Whereas a root cause of these conflicts was the decay of the undemocratic and corrupt regime of President Mobutu Sese Seko;  Whereas in 2002 the United States, working with African and European partners, helped facilitate a Congo peace accord that included a democratic transition and free elections under a new constitution limiting the President to two terms by an unamendable provision and providing for the President of the Senate to assume power temporarily until elections can be held once a Presidential vacancy is declared; 
Whereas in 2006 Joseph Kabila was elected President in what was widely viewed as a free and fair election, but many respected international observers concluded that his 2011 election victory was not credible;  Whereas President Kabila’s second term will end on December 19, 2016, after which his government can no longer be considered the constitutionally legitimate representative of the Congolese people; 
Whereas President Kabila has yet to declare unequivocally and publicly that he will step down at the end of his term, as required by the constitution, causing growing political tension, unrest, and violence across the country;  Whereas during the summer of 2014, President Kabila tried unsuccessfully to persuade parliament to change the constitution to open the way for his continuation in power after his term expires on December 19, 2016, and subsequently attempted to pass a law requiring a multiyear census in advance of the Presidential election—an effort that was dropped in January 2015 after mass demonstrations in which Kabila’s security forces killed at least 42 people and arbitrarily jailed hundreds; 
Whereas since January 2015, in further steps to undermine democratic processes and institutions, Congolese security and intelligence officials have clamped down on peaceful activists, political leaders, and others who oppose President Kabila’s effort to stay in power past his constitutionally mandated two-term limit;  Whereas since January 2015 President Kabila has continually used administrative and technical means to try to delay the Presidential election (including an overloaded, unfeasible multielection calendar, failure to pass timely election laws and release authorized election budgets, abruptly implementing the division of the country’s provinces, and having his Independent National Election Commission recently declare that it will take 16 months to update the voter roll);
Whereas the broad national dialogue convened by President Kabila served as another means of justifying a delay of the scheduled November 2016 elections despite the widespread withdrawal of participation by opposition parties and church leaders; Whereas President Obama spoke with President Kabila on March 15, 2015, and emphasized the importance of timely, credible, and peaceful elections that respect the DRC’s constitution and protect the rights of all DRC citizens; 
Whereas President Kabila is calling for a broad national dialogue that could be used to confuse the election issue and serve as yet another means of delaying the scheduled November 2016 elections;  Whereas international and domestic human rights groups continually report on the worsening of the situation with regard to human rights in the DRC, including the use of excessive force against peaceful demonstrators and an increase in politically motivated trials and the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (MONUSCO) has registered more than 260 human rights violations, mainly against political opponents, civil society, and journalists during the past year; 
Whereas the DRC retains a relatively vibrant civil society that is exerting pressure on the government, and is at risk of being stamped out due to government repression consistent with President Kabila’s attempt to remain in power;  Whereas leaders of Congo’s main opposition parties, nongovernmental organizations, and prodemocracy youth movements called on Congolese citizens to stay home from work and school on February 16, 2016, for Ville Morte (Dead City Day) largely to protest against delays in organizing Presidential elections;
Whereas the strike was largely successful in major Congolese cities despite government detentions and threats;  Whereas, on March 10, 2016, the European Union Parliament adopted a resolution that urged the European Union to use all its diplomatic and economic tools in favor of compliance with the constitution of the DRC and invited African Union member states to also become engaged in the effort to advance this goal;
Whereas the European Union Parliament resolution also called upon the European Union to consider imposing targeted sanctions, including travel bans and asset freezes, so as to help prevent further violence;   Whereas, on March 30, 2016, the United Nations Security Council unanimously adopted Resolution 2277, expressing deep concern about delays in the Presidential election and increased restriction of the political space in the DRC and calling for ensuring the successful and timely holding of Presidential and legislative elections in accordance with the Constitution;
Whereas, on June 23, 2016, the U.S. Department of the Treasury’s Office of Foreign Assets Control sanctioned General Celestin Kanyama of the Congolese National Police for his role in targeting of civilian protestors; Whereas, on September 28, 2016, the U.S. Department of the Treasury’s Office of Foreign Assets Control sanctioned Major General Gabriel Amisi Kumba and General John Numbi for leading an armed group that has threatened the stability of the DRC and violently suppressing political opposition, respectively;
Whereas the DRC’s Independent National Electoral Commission and the Constitutional Court have validated the indefinite postponement of the scheduled November 2016 elections; and Whereas the Kabila government has stated that the elections may now take place as late as 2018, potentially extending his mandate by as much as two years: Now, therefore, be it 
 
That— (1)under Executive Order No. 13413, as amended by Executive Order No. 13671, in coordination to the maximum extent possible with its African and European partners, the United States should impose sanctions on government officials of the Democratic Republic of the Congo (DRC) who impede progress toward a peaceful democratic transition through credible elections that respect the will of the people of the DRC; 
(2)sanctions should target core figures in the government of President Kabila for visa denials and for asset freezes because of actions that undermine democratic processes or institutions;  (3)economic and security assistance provided to the DRC government should be reviewed for possible termination, while preserving other, particularly humanitarian, assistance through nongovernmental and international organizations, and review future international financial institution assistance to the DRC until the election crisis is resolved; 
(4)the President should lift sanctions only when the President determines that— (A)President Kabila has unequivocally and publicly declared that, in accordance with the constitution, he will not remain in power once his term ends on December 19, 2016, has made verifiable progress on the ground towards holding timely free and fair national elections in accordance with the constitution, and has demonstrably opened the necessary political space for the opposition and civil society; or 
(B)the DRC has held a free and fair Presidential election as provided by the constitution and a new President has been sworn in;  (5)if President Kabila’s government meets the condition specified in paragraph (4)(A), the United States should join other donors in helping to support election preparedness, including voter registration and supporting a level playing field for campaign activities by diverse political parties; 
(6)the United States Government should support independent DRC civil society organizations and media to more effectively monitor efforts to undermine democracy and governance;  (7)the United States Government should use authorities under subchapter II of chapter 53 of title 31, United States Code, chapter X of title 31, Code of Federal Regulations, and the section 1956 of title 18, United States Code, to investigate and target money laundering activities, specifically related to the diversion of proceeds of corruption, by key figures close to President Kabila; 
(8)these authorities should be employed to target the financial institutions facilitating money laundering by these figures as well as to pressure the jurisdictions in which they are located to monitor this activity and take enforcement action as appropriate; and  (9)the United States should coordinate these efforts with key Western and African partners, including through other financial intelligence units. 
 
Karen L. Haas,Clerk.
